Citation Nr: 0631144	
Decision Date: 10/04/06    Archive Date: 10/10/06

DOCKET NO.  04-16 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to November 
1970.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which denied service connection for multiple 
sclerosis.  

A hearing at the RO was held in February 2005 before Kathleen 
K. Gallagher, a Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who is rendering the determination in 
this case.


FINDINGS OF FACT

1.  Multiple sclerosis was not clinically evident during 
service or within seven years following the veteran's 
separation from active service.  

2.  The most probative evidence indicates that the veteran's 
current multiple sclerosis, first diagnosed in 1997, is not 
causally related to his active service or any incident 
therein, including reported exposure to high levels of radio 
frequency radiation.  


CONCLUSION OF LAW

Multiple sclerosis was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  

In this case, in a November 2002 letter issued prior to the 
initial rating decision on his claim, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete a claim of service connection.  In 
addition, in light of the veteran's contentions, the RO more 
specifically advised him to submit "a medical statement 
which includes a complete rationale linking your multiple 
sclerosis to your exposure to high levels of [radio frequency 
radiation]."  

The Board acknowledges that the VCAA letter discussed above 
does not specifically satisfy all of the notice requirements 
of section 5103(a), including the additional requirements 
delineated by the Court in Dingess/Hartman.  Nonetheless, the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies have resulted in prejudice.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No 05-7157 (Fed. Cir. April 5, 2006) (holding 
that due process concerns with respect to VCAA notice must be 
pled with specificity).  

For example, under the facts of this case, the only 
Dingess/Hartmann element specifically at issue is element 
(3), a connection between the veteran's service and his 
current disability.  As noted, the November 2002 VCAA letter 
adequately addressed this element.  Thus, any failure to 
specifically advise the veteran of the remaining elements is 
harmless error.  

Similarly, although the November 2002 VCAA letter did not 
specifically advise the veteran to submit or identify any 
additional evidence he felt would support his claim, the 
Board notes that during the course of this appeal, the 
veteran has been diligent in submitting relevant evidence and 
cogent argument in support of his claim.  Based on his 
submissions, it is clear that the veteran is conversant with 
the law and is aware of what is require of him and VA in 
connection with this appeal.  Any failure in notification has 
clearly not prejudiced him.  

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  Again, neither the veteran nor his 
representative has argued otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  

In this case, the veteran's service medical records are on 
file, as are all, post-service VA and private clinical 
records specifically identified by the veteran.  Despite 
being given the opportunity to do so, the veteran has neither 
submitted nor identified any additional post-service VA or 
private clinical records pertaining to his claim.  After a 
review of the record, the Board finds that there is no 
indication of outstanding, relevant evidence necessary to 
make a decision on the claim.  

In that regard, the Board notes that the veteran was awarded 
disability benefits from the Social Security Administration 
(SSA) in September 2001.  The nature of the disability or 
disabilities for which he was awarded such benefits is not 
specified.  The medical evidence of record shows that he is 
under treatment for several medical conditions.  Even 
presuming that the veteran was awarded disability benefits at 
least in part due to multiple sclerosis, the Board finds that 
there is no indication that additional records from SSA would 
be relevant to the question at issue in this case, namely, 
whether the veteran's current multiple sclerosis is related 
to his active service.  The veteran has not argued otherwise.  
Thus, the Board finds that no useful purpose would be served 
by delaying the adjudication of this claim in order to obtain 
records from SSA.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  The veteran has not argued 
otherwise.  

Under the VCAA, VA's duty to assist also includes obtaining a 
medical opinion in such is necessary to make a decision on 
the claim.  38 C.F.R. § 3.159(c)(4) (2006).  Consistent with 
that duty, in January 2003, the RO forwarded the veteran's 
claims folder to a VA physician and requested an opinion as 
to whether the veteran's multiple sclerosis was causally 
related to radio frequency radiation exposure during service.  
See January 2003 Report of Contact.  Given the clear opinion 
provided by the VA physician who responded to the RO's 
request, and in light of the lack of a conflicting medical 
opinion, the Board finds that VA has fulfilled its duty to 
assist in this regard.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

Here, the Board notes that in July 2006 written arguments, 
the veteran's representative argued that a remand of this 
case is necessary in order to obtain an independent medical 
expert (IME) opinion.  When, in the opinion of the Board, 
additional medical opinion is warranted by the medical 
complexity or controversy involved in an appeal, the Board 
may obtain an advisory medical opinion from one or more 
independent medical experts who are not employed by the VA.  
See 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901(d) 
(2006).  The necessity of obtaining such an opinion is left 
to the discretion of the Board.  Bielby v. Brown, 7 Vet. App. 
260, 269 (1994).

In this case, neither the veteran nor his representative has 
stated with any specificity why this case presents a complex 
or controversial medical problem.  Rather, the veteran 
appears to be seeking a medical opinion in support of his 
position that his multiple sclerosis was incurred in service 
as a result of his exposure to radio frequency radiation.  As 
has been discussed above, however, VA has obtained a clear 
medical opinion in this case.  There is no conflicting 
medical opinion.  Based on the foregoing, the Board finds 
that the evidence presented does not identify such medical 
complexity or controversy for which an IME opinion is 
necessary at this time.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  

Factual Background

The veteran's service medical records are negative for 
complaints or findings of multiple sclerosis.  At his 
November 1970 service separation medical examination, no 
neurologic were identified.

In October 2002, the veteran submitted an original 
application for VA compensation benefits, seeking service 
connection for multiple sclerosis.  He indicated that he had 
been diagnosed as having multiple sclerosis in 1997, but that 
he could trace his symptoms back to the early 1980's.  The 
veteran further indicated that during his one-year tour of 
duty at Diyarbakir Air Station in Turkey from 1968 to 1969, 
he had been exposed to high levels of radio frequency 
radiation.  He indicated that it was his belief that his 
multiple sclerosis was related to that exposure.  

In support of his claim, the veteran submitted private 
clinical records showing that in March 1981, he sought 
treatment for episodes of temporary left-sided numbness, 
including in the face, left leg and arm.  Physical 
examination and diagnostic testing was normal.  The 
impression was left-sided numbness, undetermined cause.  The 
veteran was advised to seek follow-up care if his symptoms 
returned.  

More recent medical evidence, dated from June 2000 to 
November 2002, shows that the veteran received treatment for 
various medical conditions, including multiple sclerosis.  
This evidence includes a September 2002 VA clinical record 
noting that the veteran reported that he had been exposed to 
high amounts of electrical radiation in the military and 
"may try to attach some of his disability to military 
involvement."  The VA physician, however, indicated that 
there was no current medical data to support the veteran's 
theory.  

Also in support of his claim, the veteran submitted various 
medical treatise information.  This evidence includes a 
September 1997 paper presented at a conference in Belgium 
entitled "Neurological Effects of Radiofrequency 
Electromagnetic Radiation Relating to Wireless Communication 
Technology."  This paper indicated that exposure to high 
intensity or prolonged radiofrequency electromagnetic 
radiation could conceivably cause changes in the nervous 
system, including changes in the blood brain barrier.  The 
study concluded that more research was needed, however.  

In a December 2002 letter, the veteran's private neurologist 
indicated that the veteran had contacted him regarding the 
possible causative effects of high frequency radiation 
exposure to development of multiple sclerosis.  He indicated, 
however, that he had no expertise or knowledge with which to 
comment on such an association.  

In a January 2003 memorandum, a VA physician indicated that 
she had been asked to comment on the etiology of the 
veteran's multiple sclerosis, including its relationship to 
exposure to radio frequency radiation.  She indicated that 
multiple sclerosis was an inflammatory, demyelinating disease 
of the central nervous system.  The cause of multiple 
sclerosis was unknown, but thought to be multifactorial, 
probably including genetic and autoimmune factors.  She 
concluded that there was no medical evidence to support the 
veteran's contention that his multiple sclerosis was due to 
or was aggravated by exposure to radio frequency radiation.  

In an April 2004 statement, the veteran summarized several 
articles on the environmental effects of radio frequency 
radiation, primarily as related to the use of cellular 
telephones.  He noted that many of these studies had shown a 
relationship between exposure to radio frequency radiation 
and increased permeability of the blood brain barrier, which 
protected the brain from harmful toxins.  Some of these 
studies therefore suggested the possibility of the 
development of neurological disorders such as Alzheimer's 
disease, multiple sclerosis, and Parkinson's disease.  These 
articles, however, noted that there were no conclusive 
studies on the long-term and cumulative effects of such 
exposure and therefore urged additional study.  

The veteran also included excerpts from e-mails he had 
received from military personnel who had served at Diyarbakir 
Air Station/Pirinclik Air Base in Turkey.  These individuals 
related their experiences with the radar equipment there and 
many delineated various medical conditions which they 
attributed to exposure to this equipment.  

At his February 2005 Board hearing, the veteran testified 
that he had served as a special electronics technician in the 
Air Force.  He explained that he had been stationed in Turkey 
for one year, during which time he worked with radar systems.  
He indicated that this equipment gave off very high levels of 
radio frequency radiation and that they were warned that they 
would be sterile temporarily as a result of their proximity 
to this equipment.  

The veteran further testified that he had been diagnosed as 
having multiple sclerosis in January 1997, although he had 
been able to document symptoms which he felt were related to 
multiple sclerosis as early as 1981.  When asked whether he 
had had any symptoms of multiple sclerosis within seven years 
of separation from service, he indicated that "I cannot come 
up with something that I can recall."  See Transcript at 
page 9.  Nonetheless, the veteran indicated that he strongly 
felt that his multiple sclerosis was related to his active 
service, specifically, his exposure to high levels of radio 
frequency radiation in Turkey.  

The veteran explained that he had no family history of 
multiple sclerosis.  He further indicated that he had 
conducted extensive Internet research and found many articles 
linking exposure to radio frequency radiation to the 
breakdown of the blood brain barrier.  He indicated that the 
breakdown of the blood brain barrier was a factor in the 
development of multiple sclerosis, as it allowed harmful T-
cells to enter the brain and attack it.  The veteran 
indicated that he had consulted a number of experts, but 
indicated that they had been unwilling to provide a statement 
supporting his theory of causation.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, including multiple 
sclerosis, may be also be established on a presumptive basis.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In 
such cases, the disease is presumed under the law to have had 
its onset in service even though there is no evidence of such 
disease during the period of service.  38 C.F.R. § 3.307(a).  

To establish service connection for multiple sclerosis on a 
presumptive basis, the evidence must show that such disease 
manifested itself to a degree of 10 percent or more within 
seven years from the date of separation from service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

The regulation does not require that the disease be diagnosed 
in the presumptive period, but only that there be then shown 
by acceptable medical or lay evidence characteristic 
manifestations of the disease to the required degree, 
followed without unreasonable time lapse by definite 
diagnosis.  Symptomatology shown in the prescribed period may 
have no particular significance when first observed, but in 
light of subsequent developments it may gain considerable 
significance.  38 C.F.R. 3.307(c).

In claims for VA benefits, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the benefit of the 
doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  
When a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.




Analysis

As set forth above, the veteran argues that his current 
multiple sclerosis is causally related to his exposure to 
high levels of radio frequency radiation during his tour of 
duty at Diyarbakir Air Station in Turkey.  

As a preliminary matter, the Board notes that the veteran's 
service medical records are negative for any complaints or 
findings of multiple sclerosis.  Likewise, there are no 
notations of manifestations of the condition within the first 
seven years following his separation from service in November 
1970, nor does the veteran so contend.

In fact, the Board also notes that the post-service medical 
record is negative for notations of manifestations 
attributable to multiple sclerosis until March 1981, more 
than 10 years after the veteran's separation from active 
service, and multiple sclerosis was not diagnosed until 
January 1997.  Based on the foregoing, it cannot be said that 
multiple sclerosis was present in active service or manifest 
to a compensable degree within seven years of service 
separation.

As noted above, however, service connection may be granted 
for disease diagnosed after service discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in active service.  38 C.F.R. § 
3.303(d).  

In that regard, in January 2003, a VA physician reviewed the 
veteran's claims folder for the purpose of commenting on the 
etiology of the veteran's multiple sclerosis, including its 
relationship to exposure to radio frequency radiation.  She 
explained that the cause of multiple sclerosis was unknown, 
but it was thought to be multifactorial, probably including 
genetic and autoimmune factors.  She further indicated that 
there was no medical evidence to support the veteran's 
contention that his multiple sclerosis was due to or was 
aggravated by exposure to radio frequency radiation.  

Similarly, the record contains a September 2002 record in 
which a VA physician noted that he was aware of no good data 
supporting the veteran's theory of a etiological relationship 
between his multiple sclerosis and his exposure to 
radiofrequency radiation.  

On the other hand, the veteran has indicated that it is his 
strong belief that he has multiple sclerosis as a result of 
exposure to radio frequency radiation.  As a layperson, 
however, he is not competent to provide an opinion requiring 
medical knowledge, such as a question of medical causation or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see 
also Bostain v. West, 11 Vet. App. 124, 127 (1998) (lay 
testimony is not competent to establish, and therefore not 
probative of, a medical nexus).  Therefore, the Board finds 
that the veteran's opinion that his multiple sclerosis is 
causally related to his active is outweighed by the findings 
of the VA physician.  

With respect to the various studies cited by the veteran in 
support of his theory, the Board has carefully reviewed this 
evidence.  Indeed, the Court has held that a medical article 
or treatise "can provide important support when combined 
with an opinion of a medical professional" if the medical 
article or treatise evidence discusses generic relationships 
with a degree of certainty such that, under the facts of a 
specific case, there is at least "plausible causality" 
based upon objective facts rather than on an unsubstantiated 
lay medical opinion.  See Mattern v. West, 12 Vet. App. 222, 
228 (1999).  

In the present case, however, the treatise evidence submitted 
by the veteran is not accompanied by the opinion of any 
medical expert.  In fact, the veteran has conceded that he 
consulted with various experts, but they were unwilling to 
provide a statement in support of his claim.  Because the 
medical treatise evidence submitted does not establish with a 
degree of certainty that exposure to radiofrequency radiation 
causes multiple sclerosis, and because the treatise evidence 
is not accompanied by a supporting medical opinion, the Board 
finds that it does not provide a sufficient basis upon which 
to award service connection.  Indeed, it is outweighed by the 
contrary medical opinions referenced above.  

Again, the record contains no evidence of multiple sclerosis 
in service or within the first seven years after service 
separation, nor does it contain probative medical evidence of 
a link between the veteran's current multiple sclerosis and 
his active service or any incident therein, including 
reported exposure to radiofrequency radiation. 

After considering all of the evidence of record, the Board 
must conclude that the preponderance of the evidence is 
against the veteran's claim of service connection for 
multiple sclerosis.  As the preponderance of the evidence is 
against the veteran's claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In reaching this decision, the Board has also considered the 
veteran's contentions to the effect that the seven year 
presumptive period for multiple sclerosis should be extended 
to ten years.  He argues that based on what he had learned 
about the disease, ten years is a more typical time frame 
under which symptoms are discovered and recognized as 
multiple sclerosis.  

As set forth above, however, the applicable regulations are 
clear that in order to establish service connection for 
multiple sclerosis on a presumptive basis, the evidence must 
show that such disease manifested itself to a compensable 
degree within seven years from the date of separation from 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  The Board is bound by the statutes and regulations 
governing entitlement to VA benefits, the instructions of the 
Secretary, and the precedent opinions of the chief legal 
officer of the Department.  38 U.S.C.A. § 7104(c) (West 
1992).  For the reasons and bases set forth above, under the 
facts of this case, the preponderance of the evidence is 
against the claim of service connection for multiple 
sclerosis.  








ORDER

Entitlement to service connection for multiple sclerosis is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


